Title: From Thomas Jefferson to Aaron Burr, 16 June 1798
From: Jefferson, Thomas
To: Burr, Aaron


          
            Dear Sir
            Philadelphia June 16. 98.
          
          In my letter of May 26. I mentioned to you that Dr. Currie had another demand by judgment against John Tayloe Griffin as principal, and Robert Morris garnishee, which should be the subject of a future letter to you. I now inclose you a transcript of the record of the supreme court of this state. It seems by this (I have not examined the record with minute attention) that the court have considered Robert Morris as holding property of Griffin’s to the amount of £4305. Pensva currency = 11480. Doll. not due, as stated on interrogatory, till Dec. 3. 1800. but that interest at 5. per cent must have been payable annually, as he confesses judgment for £959.8.8. interest on that sum to Dec. 3. 95. which was paid to mr Ingersoll, and a scire facias for the interest of the year 1796. being £215.5. has been since issued. on this last, nothing has been done, as no effects here can be got at. this interest therefore for the year 1796. and now also for the year 1797. is due and immediately recoverable. as to the principal, I know not how the laws may be with you: but in Virginia, where we have courts of chancery on the principles of that of England, tho’ in a court of law the principal could not be demanded before due, yet the Chancery, in consideration of the hazard  in which it is placed by the change of circumstances of Rob. Morris, would either oblige him to give security, or sequester any property of his which the plaintiff would point out. if it be so with you, then we may hope that the principal may be secured so as to be recieved in 1800. and the interest for 96. & 97. immediately recovered. I will pray you however to have done for Dr. Currie both as to principal and interest whatever your laws will authorize for the best. I inclose you a letter from him referring you to me, and I hereby give you as full powers to act herein as he has given to me. I leave this place in the morning of the 20th. and would thank you to be informed what prospect you think there is for these several matters. if I am gone, the letter will follow & find me at home. I am with great esteem Dr. Sir
          Your friend & servt.
          
            Th: Jefferson
          
        